Case 4:19-cv-00160-JHM-HBB Document 1 Filed 11/12/19 Page 1 of 4 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO

                                                                    FILED ELECTRONICALLY

ROBERT E. COY,                                       )
                                                     )
               PLAINTIFF                             )
                                                     )
v.                                                   )   CIVIL ACTION NO. 4:19-CV-160-JHM
                                                     )
LIFE INSURANCE                                       )
COMPANY OF NORTH AMERICA,                            )
                                                     )
               DEFENDANT                             )

                          DEFENDANT’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, Life Insurance Company of

North America (“LINA”),1 by counsel, hereby files this Notice of Removal to the United States

District Court for the Western District of Kentucky, at Louisville, and states as follows:

       1.      On or about October 10, 2019 the Complaint and Summons in Case No. 19-CI-

00333 was filed in the Commonwealth of Kentucky, Grayson Circuit Court by Plaintiff against

LINA. A copy of the Complaint and Summons is attached hereto as Exhibit A. This Complaint

and Summons, along with a stipulation of dismissal which is attached hereto as Exhibit B,

constitute all pleadings, process, and orders served upon LINA to date in this action.




1
  The Complaint incorrectly identifies “Cigna Group Insurance a/k/a Cigna Health & Life
Insurance Company a/k/a Cigna Insurance Company” as a Defendant. The Defendant’s correct
legal name is Life Insurance Company of North America. The term "CIGNA Group Insurance"
does not refer to any legal entity in general, to LINA, or to CIGNA Corporation specifically.
This term is a registered service mark of CIGNA Intellectual Property, Inc., licensed for use by
direct and indirect subsidiaries of CIGNA Corporation, including Life Insurance Company of
North America.
Case 4:19-cv-00160-JHM-HBB Document 1 Filed 11/12/19 Page 2 of 4 PageID #: 2




        2.     LINA was served on or about October 21st, 2019. This Notice of Removal is

filed within thirty (30) days after service on LINA of a copy of the Complaint and Summons in

this action and Plaintiff is estopped from seeking remand of this matter on this basis.

        3.     On October 28, 2019, the Plaintiff filed a stipulation in the Grayson Circuit Court,

voluntarily dismissing Beam Suntory, Inc., and Cigna Group Insurance, aka Cigna Health & Life

Insurance Company a/k/a Cigna Insurance Company from this action, leaving LINA as the sole

Defendant in the action (Exhibit B). The Stipulation dismissing Beam Suntory, Inc. and Cigna

Group Insurance was entered by the Court on November 7, 2019.


        4.     This action is of a civil nature arising from Plaintiff’s claim for an alleged breach

of contract and involving a claim for benefits pursuant to an employee welfare benefit plan,

specifically a claim for waiver of premium benefits pursuant to a plan established by Plaintiff’s

employer and funded by an insurance policy issued by LINA. (Complt. ¶27). Plaintiff also seeks

a judgment declaring that he is entitled to future benefits, and he seeks an award of attorney’s

fees.

                           FEDERAL QUESTION JURISDICTION

        5.     This is an action over which this Court has original federal question jurisdiction

under 28 U.S.C. § 1331 and 29 U.S.C. §§ 1132 and 1144, inasmuch as the Complaint claims

waiver of premium benefits provided by an employee welfare benefit plan, established or

maintained by Plaintiff’s employer and regulated by the Employee Retirement Income Security

Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1001, et seq. (Cmplt., ¶27)                  In the

Complaint, Plaintiff explicitly seeks benefits provided under a group insurance policy, which

insures waiver of premium benefits under an employee benefit plan established and maintained

by his employer, Beam Suntory, Inc. (i.e., the Plan). (Cmplt., ¶4).



                                                 2
Case 4:19-cv-00160-JHM-HBB Document 1 Filed 11/12/19 Page 3 of 4 PageID #: 3




       6.      The employee benefit plan established and maintained by Beam Suntory, Inc. and

any claim for benefits thereunder, are subject to ERISA. (Cmplt., ¶4).


       7.      Based on the allegations in the Complaint, there can be no dispute that the

employee benefit plan at issue, and thus this action, are governed by ERISA, and that this Court,

therefore, has original federal subject matter jurisdiction over it.


       8.      Under the sole Count in the Complaint, Plaintiff specifically pleads that his claim

under § 502(a)(1)(B) of ERISA (codified at 29 U.S.C. § 1132(a)(1)(B)). (Cmplt., ¶27).


       9.      As further acknowledgment that the sole claim alleged in this action is for relief

under § 502(a)(1)(B) of ERISA, Plaintiff has not made a demand for trial by jury. See Wilkins v.

Baptist Healthcare System, Inc., 150 F.3d 609, 616 (6th Cir. 1998).


       10.     For the foregoing reasons, Plaintiff’s action is removable to this Court pursuant to

29 U.S.C. § 1441 as an action founded upon a claim or right arising out of the laws of the United

States. An action relating to benefits provided by an ERISA plan is properly removable, even if

the defense of ERISA preemption does not appear on the face of the Complaint. See

Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 62-63, 107 S. Ct. 1542 (1987).

       WHEREFORE, Defendant, Life Insurance Company of North America, hereby gives

notice of this removal from the Grayson Circuit Court to the United States District Court for the

Western District of Kentucky, at Owensboro.




                                                   3
Case 4:19-cv-00160-JHM-HBB Document 1 Filed 11/12/19 Page 4 of 4 PageID #: 4




                                                  Respectfully submitted,

                                                  /s/Mitzi D. Wyrick
                                                  Mitzi D. Wyrick
                                                  David A. Calhoun
                                                  WYATT, TARRANT & COMBS, LLP
                                                  500 West Jefferson Street, Suite 2800
                                                  Louisville, Kentucky 40202-2898
                                                  (502) 589-5235
                                                  (502) 589-0309
                                                  mitziwyrick@wyattfirm.com
                                                  dcalhoun@wyattfirm.com
                                                  Counsel for Defendant, Life Insurance
                                                  Company of North America

                               CERTIFICATE OF SERVICE

              The undersigned hereby certifies on this 12th day of November, 2019 the
foregoing Notice of Removal was filed with the clerk using the Court’s CM/ECF System. The
undersigned further certifies a copy of same was served this 12th day of November, 2019 upon:

    Alton L. Cannon
    1453 Elizabethtown Road
    P.O. Box 427
    Leitchfield, KY 42755-0427
    Counsel for Plaintiff, Robert Coy

                                                  /s/Mitzi D. Wyrick
                                                  One of Counsel for Defendants
61887995.1




                                             4
